EXHIBIT 10.H.6

CROWN Packaging UK PLC
Downsview Road
Wantage
Oxfordshire OX12 9BP
UK
Tel: +44 1235 772929
Fax: +44 1235 772020


Mr. Chris HOMFRAY
Sr. Vice President
CROWN Food Europe
PRIVATE & CONFIDENTIAL St. Ouen
July 12, 2006



Dear Chris:


Crown Holdings, Inc., our parent Company, has informed us of its wish that you
be appointed President of the European Division and that we make the necessary
arrangements to extend your secondment to St Ouen in order that you can take up
this role.

In accordance with their instructions, therefore, your current secondment, which
was due to end in August, 2006, will now be extended until the end of December
2012. As already agreed in the context of your current position, you will
relocate your home and family to the UK and you will rejoin the UK payroll.
However, you will commute on a weekly basis to Paris for as long as Crown
Europe’s HQ remains located in St Ouen.

On this basis, I am pleased to confirm your appointment to the position of
President, CROWN Europe. The effective date of your appointment will be October
1, 2006 and the terms and conditions decribed in this letter will apply from
that date, unless otherwise stated.

Your domestic repatriation to the UK means that all benefits and advantages you
enjoy by virtue of being expatriated to France will cease as of October 1, 2006
and that your employment will, from that date, be with Crown Packaging UK PLC.

The principal terms and conditions of your employment will be as follows:

• Your annual gross basic salary will be £230,000, and will be subject to review
from time to time according to the renumeration policy for officers of Crown
Holdings.     • You will continue to participate in the Crown Economic Profit
Plan for senior executives and your base bonus will be 80% of annual gross basic
salary. The Company reserves the right to change the nature and basis of its
incentive programmes from time to time. As already communicated to you, the
bonus payout for 2006 may well be zero.     • From January 1, 2007, you will
also be eligible to participate in the Senior Executive Long Term Incentive
Plan, which makes, at the discretion of the Compensation Committee of the Crown
Holdings Board, stock-based incentive awards from time to time.     • Your
retirement provision will be dealt with as follows:

» As long as your continiued active membership of the UK Metalbox Pension Scheme
does not cause ‘cross-border’ qualification of the Scheme, then your retirement
provision will continue to be provided through your UK Metalbox Pension Scheme
membership according to the rules of the Scheme.       » Should your continued
active membership ever cause the Scheme to become a ‘cross-border’ scheme, then
you will cease to be an active member of the Scheme and will become a deferred
pensioner in that Scheme. In these circumstances, we will provide, through an
alternative retirement vehicle, a money purchase arrangement of 25% of annual
gross basic salary. In this case, provided that you retire directly from Crown,
the Company will fund the augmentation of your deferred pension from cost
neutral to augmented early retirement factors as if you were retiring from
active membership.




1 of 2




--------------------------------------------------------------------------------




  At the time of writing, it is expected that the first of these 2 approaches
will aply. However, both parties agree to accept the second if, for whatever
reason, the first is not practical.     • We will provide, at our cost, an
appropriate furnished apartment for your use when you are in Paris, as well as
weekly return trips to and from your base in the UK.     • You will be assigned
a company car according to the UK Car Policy for your business and personal use.
    • You and your family will be covered by the Company BUPA Scheme for medical
expenses.     • If your employment is terminated by the Company other than for
serious fault, you will receive a payment of 18 months’ salary, which will cover
all notice and severance entitlements.   If you elect to retire, you will give
us 12 months’ notice; retirement will not give rise to any severance payment.  
If you resign, you will give us 6 months’ notice which we will have the right to
waive.     • You will be tax resident in the UK and all UK income tax
liabilities arising from your employment will be your own responsibility. You
will be non-resident for tax purposes in France and, to the extent that French
income taxes are payable, the Company will compensate you for any excess over
your UK taxes.     • You continue to be bound by normal business confidentiality
obligations throughout and after your employment with Crown. We will prepare a
separate agreement dealing with confidential information and non-competition.

All other terms and conditions will be according to the UK Executive Terms and
Conditions.

Please indicate your acceptance of these terms by signing and returning to me
the duplicate copy of this letter.


Yours sincerely,


/s/ Peter Calder
Peter Calder
Director
Crown Packaging UK plc




Agreed and accepted: /s/ C. C. Homfray Date: 12 July 2006 Chris HOMFRAY

cc: John Conway, Chairman & CEO, Crown Holdings







2 of 2


